Citation Nr: 0426026	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-01 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel





INTRODUCTION

The veteran served on active military duty from October 1972 
to October 1974, and again from October 1974 to April 1976.  
This appeal comes properly before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).




The veteran served on active duty from October 1972 to 
October 1974, and again from October 1974 to April 1976.  
Service connection was established for bilateral 
sensorineural hearing loss effective from November 1991, and 
a noncompensable evaluation was assigned.  The veteran claims 
that his service-connected hearing loss disability warrants a 
compensable evaluation, however, although the two most recent 
audiograms may suggest that the veteran's hearing loss has 
worsened, these examinations are uninterpreted, and hence are 
insufficient for VA rating purposes.  See 38 C.F.R. § 4.85 
(2003).  Additionally, the veteran's representative submitted 
a statement received by the RO in April 2000 indicating that 
two pages of audiogram results were provided along with the 
statement in support of the veteran's claim.  These pages are 
not associated with the claims file.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment received from January 1996 to 
the present with regard to his 
service-connected bilateral hearing loss, 
including the audiogram evidence to which 
the April 2000 statement from the 
veteran's representative refers, and that 
the veteran furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he 




identifies.  Copies of the medical records 
from all sources he identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records should be fully documented and, 
for VA records, the VA facility should 
provide a negative response if records are 
not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the claims file should be 
forwarded to a VA audiologist for a 
thorough review.  Specifically, the 
audiologist should interpret a January 
2000 VA audiogram and a September 2003 
private audiogram to determine the current 
extent of the veteran's bilateral hearing 
disability.  All pertinent symptomatology 
and findings should be reported in detail, 
including whether the medical evidence is 
sufficient for VA rating purposes.  The 
report prepared should be typed.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review. 



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


